Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 9, 2022

                                     No. 04-22-00572-CV

FRITZ MANAGEMENT, LLC, Fries Restaurant Management, LLC, and Sun Holdings, Inc.,
                              Appellants

                                               v.

                           ALFORTISH CONTRACTORS, LLC,
                                      Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI07323
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER
       In this interlocutory appeal from the trial court’s order denying their motion to compel
arbitration, appellants have filed a Motion to Stay Trial Court Proceedings. Appellee has filed a
response opposing the motion and appellants have filed a reply.
      Appellants’ motion for a stay of trial court proceedings is GRANTED. All proceedings in
the underlying case are STAYED until disposition of this appeal or further order from this court.

      It is so ORDERED on September 9, 2022.

                                                           PER CURIAM

       ATTESTED: _________________________
                 MICHAEL A. CRUZ,
                 CLERK OF COURT